FARMER, Judge.
We grant the petition for certiorari and remand for the trial court to fix the amount of a bond, after an evidentiary hearing, which will fairly protect the interests of petitioners in the proceedings below. In particular, we reject the trial court’s conclusion that equitable considerations can entirely obviate the necessity for setting a full interest-protecting bond in cases where a notice of lis pendens has been filed without a duly recorded instrument or mechanic’s lien of record.
We direct the court to schedule the bond hearing within 30 days of finality of this decision.
PETITION GRANTED.
WARNER and POLEN, JJ., concur.